



EXHIBIT 10.3


The following exhibit is a form of the agreement between Sinclair Broadcast
Group, Inc. and the recipients of the restricted stock on February 26, 2019. We
plan to use this agreement with all subsequent restricted stock awards.


SINCLAIR BROADCAST GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT


Restricted Stock Agreement between Sinclair Broadcast Group, Inc., a Maryland
corporation (the “Company”), and the eligible employee to whom Stock is being
granted pursuant hereto (the “Recipient”).


RECITALS


WHEREAS, the Company had adopted the 1996 Long-Term Incentive Plan of Sinclair
Broadcast Group, Inc. (the “Plan”) to reward certain key individuals for making
major contributions to the Company and its subsidiaries by enabling them to
acquire shares of Class A Common Stock, par value $.01 per share (“Common
Stock”), of the Company;


WHEREAS, the Recipient is employed by the Company in an important capacity and
has made a major contribution to the Company; and


WHEREAS, the Company desires to award to the Recipient shares of Common Stock of
the Company, subject to the restrictions set forth in this Agreement. The
parties hereto desire to enter into this Agreement in order to set forth the
terms of the Stock Grant. Accordingly, the parties hereto agree as follows:


AGREEMENTS


1.    Award of Shares Subject to Restrictions. The Company awards to the
Recipient, and the Recipient acknowledges the award by the Company, of that
number of shares of Common Stock (the “Restricted Stock”) which were previously
identified to the Recipient. The date of the award of the Restricted Stock shall
for all purposes be the “Grant Date”, and the value of the Restricted Stock
shall be the number of shares granted to the recipient multiplied by the closing
price of the Common Stock as reported on the NASDAQ National Market for the date
of the grant.


2.    Restrictions. Recipient shall not voluntarily or involuntarily transfer,
sell, pledge, assign, give, hypothecate, encumber or otherwise dispose of
(“transfer”) any shares of Restricted Stock until the restrictions on such
shares lapse in accordance with Section 3 of this Agreement. If any transfer or
attempted transfer of any shares of Restricted Stock is made or occurs before
the restrictions on the particular shares lapse in accordance with Section 3,
then those shares of Restricted Stock shall be immediately forfeited and
surrendered to the Company.
3.    Lapse of Restrictions.    The restrictions on transfer of the shares of
Restricted Stock shall lapse according to the following schedule:


Percentage of Shares
of Restricted Stock    Date of Lapse of Restrictions








4.
Termination of Employment.



(a)    Shares of Restricted Stock with respect to which the restrictions set
forth in Section 2 of this Agreement have not yet lapsed shall be forfeited on
the date of termination of Recipient’s employment with the Company (the
“Termination Date”) if Recipient’s employment with the Company is terminated for
any reason other than death, “Disability” (as defined below), termination by the
Company without “Cause” (as defined below), termination by the Recipient for
“Good Reason” (as defined below) or termination as a result of Retirement,
before the date on which the restrictions on transfer of the shares of the
Restricted Stock lapse; provided, in the case of termination as a result of
Retirement, in order for Shares of Restricted Stock not to be forfeited,
Recipient must agree to enter into an agreement reasonably requested by Company
which provides for (a) a full release of Company for any claims Recipient may
have, (b) an agreement not to disparage the Company and (c) an agreement to
comply with any previously agreed covenants not to compete or solicit the
Company’s employees and/or customers to which Recipient is otherwise subject.
Shares of Restricted Stock with respect to which the restrictions set forth in
Section 2 of this Agreement





--------------------------------------------------------------------------------





have not yet lapsed shall vest immediately on the date of termination of
Recipient’s employment with the Company if Recipient’s employment with the
Company is terminated for reasons of Recipient’s death, Disability, termination
by the Company without Cause or termination by the Recipient for Good Reason
before the date on which the restrictions on transfer of the shares of
Restricted Stock lapse.
(b)    For purposes of this Agreement, the term “Disability” shall have the
meaning set forth in Recipient’s employment agreement with the Company or, in
the event there is no employment agreement between Recipient and the Company,
shall mean Recipient's inability, whether mental or physical, to perform the
normal duties of Recipient's position for ninety (90) days (which need not be
consecutive) during any twelve (12) consecutive month period, and the effective
date of such disability shall be the day next following such ninetieth (90th)
day. If the Company and Recipient are unable to agree as to whether Recipient is
disabled, the question will be decided by a physician to be paid by the Company
and designated by the Company, subject to the approval of Recipient (which
approval may not be unreasonably withheld) whose determination will be final and
binding on the parties.
(c)    For the purposes of this Agreement, the term "Cause" shall have the
meaning set forth in Recipient’s employment agreement with the Company or, in
the event there is no employment agreement between Recipient and the Company,
shall mean any of the following: (i) the wrongful appropriation for Recipient's
own use or benefit of property or money entrusted to Recipient by the Company or
its direct or indirect subsidiaries, (ii) the conviction or granting of a
Probation Before Judgment (or similar such finding or determination if not by a
Maryland court) of a crime involving moral turpitude, (iii) Recipient's
continued willful disregard of Recipient's duties and responsibilities hereunder
after written notice of such disregard and the reasonable opportunity to correct
such disregard, (iv) Recipient's continued violation of the Company policy after
written notice of such violations (such policy may include policies as to drug
or alcohol abuse) and the reasonable opportunity to cure such violations, (v)
any willful misconduct or gross negligence by Recipient which is reasonably
likely (in the opinion of the Company’s FCC counsel) to actually jeopardize a
Federal Communications Commission license of any broadcast station owned
directly or indirectly by the Company or programmed, directly or indirectly, by
the Company; or (vi) the continued insubordination of Recipient and/or
Recipient’s repeated failure to follow the reasonable directives of the
Recipient’s supervisor or the Company’s Board of Directors after written notice
of such insubordination or the failure to follow such reasonable directives.
(d)    For purposes of this Agreement, the term “Good Reason” shall have the
meaning set forth in Recipient’s employment agreement with the Company or, in
the event there is no employment agreement between Recipient and the Company,
shall mean any of the following: (i) a more than five percent (5.0%) reduction
in Recipient’s compensation (other than a reduction consistent with a
company-wide reduction in pay affecting substantially all executive employees of
the Company and its subsidiaries), (ii) the relocation of Recipient’s principal
place of employment more than twenty (20) miles from its present location or,
(iii) a material reduction in the duties of Recipient or a material change in
Recipient’s working conditions.
(e)    For purposes of this Agreement, the term “Retirement” shall mean
Recipient’s voluntary separation from service with the Company either (i) after
age 65 or (ii) after age 55, if at such time Recipient has had at least ten (10)
years of service with the Company.
5.    Change in Control. Notwithstanding the provisions in Sections 3 and 4 set
forth above, shares of Restricted Stock with respect to which the restrictions
have not yet lapsed shall immediately vest in the event of the dissolution or
liquidation of the Company, a merger or consolidation in which the Company is
not the surviving corporation, or a transaction in which another individual or
entity becomes the owner of fifty percent (50%) or more of the total combined
voting power of all classes of stock of the Company.


6.    Relationship to Plan. The award of Restricted Stock is issued in
accordance with and subject to all of the terms, conditions and provisions of
the Plan, as amended from time to time, and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined herein or otherwise stated,
capitalized terms shall have the same meanings ascribed to them under the Plan.


7.    No Rights as Stockholder. The Recipient shall not have any rights as a
stockholder of the Company with respect to any of the shares of Restricted Stock
until the restrictions on such shares of Restricted Stock have lapsed.


8.    No Right to Employment. The award of shares of Restricted Stock pursuant
to this Agreement shall not confer on the Recipient any right to continue in the
service of the Company or any of its subsidiaries or affect the right of the
Company or any subsidiary to terminate Recipient’s employment at any time; and
nothing contained in this Agreement shall be deemed a waiver or modification of
any provision contained in any agreement between the Recipient and the Company
or any parent or subsidiary thereof. This Agreement shall not affect the right
of the Company or any parent or subsidiary thereof to reclassify, recapitalize,
or otherwise change its capital or debt structure or to merge, consolidate,
convey any or all of its assets, dissolve,





--------------------------------------------------------------------------------





liquidate, wind up, or otherwise reorganize.


9.    Withholding for Tax Purposes. At the election of Recipient made through an
online election process established by, or on behalf of the Company, either (a)
Common Stock transferable to the Recipient hereunder shall be reduced by any
amount or amounts which the Company is required to withhold under the then
applicable provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors, or any other federal, state or local tax withholding
requirement (“Withholding”) or (b) Recipient shall pay to the Company in
immediately available funds the amount of such Withholding; provided, if
Recipient does not make such election prior to the time that such Withholding
would be required, Recipient shall be deemed to have elected the action under
clause (a) of this Section 9. Such reductions shall occur, and Withholding shall
be applicable, at the times restrictions on the Restricted Shares lapse in
accordance with Section 3 of this Agreement and, in order to facilitate
withholding by the Company at such times, Recipient shall make no election under
Section 83(b) of the Code. The provisions of this Section 9 shall apply to any
Restricted Stock Award Agreement entered into by the Company and Recipient prior
to the date hereof, shall replace Section 9 in any such prior agreements and
this Agreement
shall serve as an amendment to any such prior agreement to such extent. An
online election made by Recipient pursuant to this Section 9 shall remain in
effect with respect to all Restricted Stock held by Recipient until such time,
as any, that Recipient utilizes the online election process to make an
alternative election.


10.    Restrictive Legend. Any certificates issued for the shares with respect
to which the restrictions set forth in Section 2 have not lapsed shall be
inscribed with the following label:
“The shares of stock evidenced by this certificate are subject to the terms and
restrictions of a Restricted Stock Award Agreement. They are subject to
forfeiture under the terms of that Agreement if they are transferred, sold,
pledged, given, hypothecated, or otherwise disposed of before the restrictions
on such shares lapse as provided in such agreement. A copy of that Agreement is
available from the Secretary of the Company upon request.”


11.    Removal of Restrictive Legend. When the restrictions on any shares for
which certificates have been issued lapse, the Company shall cause a replacement
stock certificate for those shares, without the legend referred to in Section
10, to be issued as soon as practicable.


12.    Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any notice
required or permitted to be delivered hereunder will be deemed to be delivered
on the date that it is personally delivered, or, whether actually received or
not, on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the Recipient at the
address listed from time to time in the personnel records of the Company or its
affiliates, and to the Company as follows:


Sinclair Broadcast Group, Inc. 10706 Beaver Dam Road Cockeysville, Maryland
21030 Attention: General Counsel


13.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed entirely in Maryland.


14.    Acceptance This Agreement may be accepted and agreed to by Recipient by
means of an electronic indication of agreement. Recipient agrees that the
electronic acceptance of this Agreement is intended to have the same force and
effect as if this Agreement were physically signed.




SINCLAIR BROADCAST GROUP, INC.





